Citation Nr: 0814371	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired heart disability.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2007.

The Board notes that veteran filed claim of entitlement to 
service connection for a heart disability in April 2003.  The 
claim was denied in a July 2003 rating decision.  The veteran 
failed to perfect an appeal.  Consequently, the veteran's 
current heart disability claim (filed in July 2004) is an 
application to reopen a claim of entitlement to service 
connection for a heart disability.

Subsequent to the certification of the veteran's appeal to 
the Board, the veteran submitted additional medical evidence 
and a waiver of consideration by the agency of original 
jurisdiction (AOJ).

(The decision below includes an order reopening a previously 
denied claim of service connection for a heart disability.  
The underlying claim of service connection for a heart 
disability is addressed in the REMAND portion of the decision 
below.  Because the TDIU claim may turn on whether a service 
connection is granted for the heart disability claim, 
consideration of the TDIU issue is deferred pending 
completion of the development sought herein.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.)


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
heart disability by way of a July 2003 rating decision.

2.  The evidence received since the July 2003 decision is new 
and raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a heart disability has 
been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for a heart disability in 
April 2003.  The claim was denied on the merits in July 2003.  
The veteran did not submit a notice of disagreement with 
respect to that denial; thus, the July 2003 rating decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2007).  As a 
result, service connection for a heart disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the July 2003 denial 
included the veteran's service medical records (SMRs), and 
private treatment reports from Diagnostic Cardiology 
Associates, J. Stern, M.D., of HCA Outpatient Surgical 
Services, E. Sabates, M.D., of The Broward Heart Group, 
Westside Diagnostic Imaging, and A. Ghitis, M.D., of the 
Florida Medical Center.  

The SMRs revealed that the veteran was diagnosed with a 
functional grade I apical systolic murmur in June 1956.  The 
SMRs did not reveal any references to treatment for any heart 
disability.  

The treatment reports from Diagnostic Cardiology Associates 
reveal that the veteran was diagnosed with aortic stenosis, 
insufficiency of the mitral valve, and insufficiency of the 
tricuspid valve.  

The records from Dr. Stern reveal that the veteran was 
diagnosed with grade 1/6 aortic insufficiency and generally 
asymptomatic moderately severe aortic insufficiency in 
February 2002.

The records from Diagnostic Associates reveal that the 
veteran was diagnosed with severe aortic insufficiency in 
June 2002.  

The records from Westside Diagnostic Imaging reveal that the 
veteran was diagnosed with a sclerotic nonstenotic aortic 
valve with severe aortic insufficiency, a thickened anterior 
mitral leaflet with possible ruptured cord or vegetation 
associated with moderate mitral insufficiency, and left 
ventricular hypertrophy and enlargement with mild diffuse 
hypokinesis in October 2001.  

The records from Dr. Sabates reveal that the veteran was 
diagnosed with significant valvular heart disease consistent 
with severe aortic insufficiency and thickening anterior 
mitral valve leaflet with possible ruptured chordae or 
vegetation associated with moderate mitral regurgitation, 
left ventricular hypertrophy, and possible hypertension.

The RO denied the veteran's claim because the veteran's heart 
disabilities were not shown to have been incurred in service, 
or to be otherwise related to service. 

The veteran filed an application to reopen the claim of 
entitlement to service connection for a heart disability in 
July 2004.  Evidence received since the July 2003 decision 
consists of VA outpatient treatment reports dated from 
November 2004 to August 2006 and some duplicate evidence from 
Diagnostic Cardiology Associates, Dr. Stern of HCA Outpatient 
Surgical Services, Dr. Sabates of The Broward Heart Group, 
Westside Diagnostic Imaging, Dr. Ghitis of the Florida 
Medical Center, and the veteran's testimony at a June 2007 
Travel Board hearing.  Additionally, after certification of 
the appeal, Dr. Sabates submitted a letter dated in September 
2007.  

Because some of the evidence received since July 2003 denial 
was not previously of record, and because it addresses 
specifically the issue before the Board, the Board finds that 
the newly received evidence constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The 
veteran's claim was denied previously because there was no 
evidence linking the veteran's heart disabilities to service 
or the heart murmur diagnosed in service.  Since the prior 
denial, the September 2007 letter from Dr. Sabates indicates 
that he had the veteran for ischemic heart disease, depressed 
left ventricular function, and hypertension, and he believes 
that the veteran's "current diagnosis" is related to the 
original in-service diagnosis of a grade 1 systolic murmur.  
The physician explained that he believed that that the 
veteran's present "condition" was the result of worsening 
over the last fifty years.  Consequently, the Board concludes 
that this new information relates to unestablished facts, 
namely a current diagnosis and continuity of symptomatology 
since service.  In light of the veteran's contentions, it 
also raises a reasonable possibility of substantiating the 
underlying claim.  This claim is reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim of service connection for 
a heart disability and a decision on that aspect of the claim 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard, supra; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim of entitlement to service connection for an 
acquired heart disability is reopened; to this limited 
extent, the appeal is granted.



REMAND

The veteran has not been afforded a VA examination to assess 
the likelihood that any current heart disability is related 
to service.  In light of the medical statement received from 
the veteran's physician, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) are met, and that a 
VA examination is necessary to decide the appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

(Because the TDIU claim may turn on whether service 
connection for a heart disability is granted, consideration 
of the TDIU issue is deferred pending completion of the 
development sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his heart disabilities.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  Copies of 
VA outpatient treatment reports 
promulgated after August 2006 should 
be sought, if any exist.  If any 
records are unavailable, a negative 
reply should be included in the 
claims file.

2.  After the above-requested 
development is accomplished, the AMC 
should arrange for the veteran to 
undergo an appropriate VA 
examination to assess whether any 
current heart disability is related 
to his military service, to include 
the in-service finding of a grade 
1/6 systolic murmur.  The examiner 
should specifically discuss the 
significance of that in-service 
finding, particularly whether a 
grade 1/6 systolic murmur itself 
constitutes a disability, and, if 
not, the likelihood that such a 
murmur can cause or contribute to 
the development of heart disease at 
a later date.  Any evaluation, 
study, or test deemed necessary by 
the examiner should be accomplished 
and any such results must be 
included in the examination report.  
The examiner is requested to, among 
other things, obtain a detailed 
history of the veteran's symptoms, 
review the record, provide a 
diagnosis/es of the veteran's 
current heart disabilities.  The 
examiner should offer a specific 
opinion as to the medical 
probability that any current heart 
disability/ies are traceable to his 
military service.  A complete 
rationale for any opinions expressed 
should be provided and the examiner 
should address the opinion of Dr. 
Sabates in the September 2007 
letter.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the underlying issue of 
service connection for a heart 
disability and the veteran's claim 
for TDIU.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


